IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean M. Donahue,                         :
                         Petitioner      :
                                         :
                   v.                    :
                                         :
State Civil Service Commission           :
(Pennsylvania Department of              :
Labor and Industry),                     :   No. 621 C.D. 2015
                        Respondent       :   Submitted: January 2, 2019

OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                               FILED: February 11, 2019

            Sean M. Donahue (Donahue) petitions this Court pro se for review of the
State Civil Service Commission’s (SCSC) March 19, 2015 order removing
Donahue’s name from any and all eligible lists certified to the Pennsylvania
Department of Labor and Industry for the position of Disability Claims Adjudicator
Trainee for a period of three years retroactive to September 25, 2014. Because the
three years expired on September 25, 2017, and this Court does not issue advisory
opinions, the appeal is dismissed as moot.
            Initially,

            [t]he mootness doctrine requires an actual case or
            controversy to exist at all stages.
               It is a well-established principle of law that this Court
               will not decide moot questions. The articulation of the
               mootness doctrine . . . was acknowledged in our
               decision in In re Gross, . . . 382 A.2d 116 ([Pa.] 1978)
               as follows:
                  The problems arise from events occurring after
                  the lawsuit has gotten under way–changes in the
                  facts or in the law–which allegedly deprive the
                  litigant of the necessary stake in the outcome.
                  The mootness doctrine requires that ‘an actual
                   controversy must be extant at all stages of
                   review. . . .’ G. Gunther, Constitutional Law
                   1578 (9th ed. 1975).
                [Gross], 382 A.2d at 119. An issue can become moot
                during the pendency of an appeal due to an intervening
                change in the facts of the case or due to an intervening
                change in the applicable law.
             In re Cain, . . . 590 A.2d 291, 292 ([Pa.] 1991).

Dep’t of Envtl. Prot. v. Cromwell Twp., Huntingdon Cty., 32 A.3d 639, 651 (Pa.
2011). Further,

             [the Pennsylvania Supreme] Court has repeatedly
             recognized two exceptions to the mootness doctrine: (1) for
             matters of great public importance and (2) for matters
             capable of repetition, which are likely to elude review.
             Moreover, we have found this exception applicable where a
             case involves an issue that is important to the public interest
             or where a party will suffer some detriment without a court
             decision.

Pilchesky v. Lackawanna Cty., 88 A.3d 954, 964-65 (Pa. 2014) (citation omitted).
             Donahue timely filed his petition for review with this Court on April 17,
2015, at which time the appeal was ripe for review. However, beginning on June 27,
2015, Donahue filed numerous applications seeking to stay the briefing schedule in
this matter until after disposition of criminal charges filed against him (Applications),
all of which this Court granted (conditioned upon the filing of status reports).1 By
August 27, 2018 order, this Court vacated the stay, stating:

             [I]t is apparent that this case has been stayed for a period of
             three years to allow [Donahue] to seek appellate review of a
             related proceeding in Dauphin County at Case Number CP-
             22-CR-0003716-2015. It is also apparent that all appeals
             have been exhausted as the United States Supreme Court
      1
         The June 27, 2015 Application was granted on July 22, 2015; the August 14, 2015
Application was granted on August 17, 2015; and the stay was continued by this Court’s orders
dated October 27, 2015, March 14, and August 24, 2016, January 17, June 27, and November 20,
2017, and July 10, 2018.
                                             2
             denied [Donahue’s] petition for rehearing of the denial of
             writ of certiorari on August 6, 2018.
            To the extent [Donahue’s] most recent status report seeks to
            continue the stay of this action pending disposition of
            ‘collateral appeals,’ it does not appear that the appeals have
            a direct impact on the instant petition for review. Under the
            circumstances, a stay of this action is no longer necessary
            and the stay is hereby vacated.
August 27, 2018 Order at 1.
             Under the mootness doctrine, ‘an actual case or controversy
             must be extant at all stages of review, not merely at the time
             the complaint is filed.’ Pub. Defender’s Office of Venango
             [Cty.] v. Venango [Cty.] Court of Common Pleas, . . . 893
             A.2d 1275, 1279 ([Pa.] 2006) [(quoting Pap’s A.M. v. City
             of Erie, . . . 812 A.2d 591, 599-600 ([Pa.] 2002))]. The
             existence of a case or controversy requires ‘a real and not a
             hypothetical legal controversy and one that affects another
             in a concrete manner so as to provide a factual predicate for
             reasoned adjudication. . . .’ City of Phila[.] v. [Se. Pa.
             Transp. Auth.], 937 A.2d 1176, 1179 (Pa. Cmwlth. 2007).

Harris v. Rendell, 982 A.2d 1030, 1035 (Pa. Cmwlth. 2009), aff’d, 992 A.2d 121 (Pa.
2010). Further,

             [i]t is well settled that the courts ‘do not render decisions in
             the abstract or offer purely advisory opinions.’ Pittsburgh
             Palisades Park, LLC v. Commonwealth, . . . 888 A.2d 655,
             659 ([Pa.] 2005). Judicial intervention ‘is appropriate only
             where the underlying controversy is real and concrete,
             rather than abstract.’ City of Phila[.] v. Commonwealth, . . .
             838 A.2d 566, 577 ([Pa.] 2003).

Harris, 982 A.2d at 1035. “The key inquiry in determining whether a case is moot is
whether the court . . . will be able to grant effective relief and whether the litigant has
been deprived of the necessary stake in the outcome of the litigation.” Consol Pa.
Coal Co., LLC v. Dep’t of Envtl. Prot., 129 A.3d 28, 39 (Pa. Cmwlth. 2015).
             Here, the SCSC’s March 19, 2015 order, by its own terms, expired on
September 25, 2017. Thus, Donahue is no longer restrained by the order, and “[n]o

                                            3
purpose is presently served by passing upon the legitimacy of [an] order[] that at this
point ha[s] no legal force and effect.” Pa. Coal Mining Ass’n v. Dep’t of Envtl. Res.,
444 A.2d 637, 638 (Pa. 1982). “We are not here faced with the situation where the
likelihood of repetition is present . . . .” Id. “Nor does this record reflect the
possibility of a residual effect that [would] occasion[] the refusal to find mootness . . .
.” Id. Accordingly, this Court holds Donahue’s appeal is moot.
             For all of the above reasons, Donahue’s petition for review is dismissed
as moot.




                                            4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sean M. Donahue,                        :
                          Petitioner    :
                                        :
                     v.                 :
                                        :
State Civil Service Commission          :
(Pennsylvania Department of             :
Labor and Industry),                    :   No. 621 C.D. 2015
                        Respondent      :



PER CURIAM                             ORDER

            AND NOW, this 11th day of February, 2019, Sean M. Donahue’s
petition for review of the State Civil Service Commission’s March 19, 2015 order is
dismissed as moot.